 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                          SACRAMENTO DIVISION

11
     UNITED STATES OF AMERICA,                              )   No. 2:19-cv-547 LJO EPG
12                                                          )
                       Plaintiff,                           )   ORDER ON STIPULATED
13                                                          )   REQUEST TO VACATE THE
     v.                                                     )   CURRENT JOINT STATUS
14                                                          )   REPORT DEADLINE PENDING
   STATE WATER RESOURCES CONTROL                            )   RESOLUTION OF MOTION TO
15 BOARD & STATE WATER RESOURCES                            )   DISMISS
   CONTROL BOARD CHAIR E. JOAQUIN                           )
16 ESQUIVEL, in his official capacity,                      )
                                                            )
17                     Defendants.
18
             This matter is before the Court on stipulated request by Plaintiff, the United States of
19
     America (“Plaintiff”) and defendants State Water Resources Control Board (the “Board”) and
20
     Board Chair Joaquin Esquivel, in his official capacity (together with the Board, “Defendants”), to
21
     extend the parties’ deadline to submit a joint status report pending the Court’s resolution of
22
     Defendants’ motion to dismiss. Having found good cause therefore, the request is GRANTED
23
     and it is hereby ORDERED:
24
             1. The parties’ current June 10, 2019 deadline to submit a joint status report is vacated;
25
                 and
26
             2. The parties are to file a joint status report on the later of (1) the date two weeks
27
                 following the Court’s ruling on Defendants’ current motion to dismiss (ECF No. 9) or
28
                                                                                                          1
     JOINT SCHEDULING REPORT
     U.S. v. State Water Resources Control Board, 2:19-cv-547 LJO EPG
 1                (2) the date two weeks following the Court’s ruling on Defendants’ subsequent motion

 2                to dismiss addressing any amended complaint filed by Plaintiff. To the extent the

 3                Court grants Defendants’ motion to dismiss and dismisses Plaintiff’s claims, such that

 4                this action is terminated, no joint status report must be submitted.

 5

 6 IT IS SO ORDERED.

 7
         Dated:     June 6, 2019                                    /s/
 8                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                                                           2
     JOINT SCHEDULING REPORT
     U.S. v. State Water Resources Control Board, 2:19-cv-547 LJO EPG
